Bills of interpleader to determine the right to proceeds of two insurance policies under assignments. The issues raised were fraud and undue influence on the part of the assignees and mental incapacity of the assured.
Three questions were submitted to a jury embodying the above issues. The jury answered the first question in the negative, that there was no fraud; but answered the two last questions in the affirmative, that there was both undue influence and lack of mental capacity, which are incompatible and indicated that the jury did not fully understand the issues or the law.
The only issues were of facts on which the jury verdict was merely advisory. Upon the evidence, minds might well differ as to the correct conclusions to be drawn. The sitting Justice, however, found that there was no fraud, or undue influence, and that the assured was of sufficient mental capacity to transact the business in hand. His findings are supported by sufficient testimony if believed, so that *592this Court can not say they are clearly wrong. Appeal dismissed. Decree of sitting Justice affirmed.
Verrill, Hale, Booth & Ives, for Mutual Benefit Life Insurance Company.
John F. Handy, for Massachusetts Mutual Life Insurance Company.
Frank A. Morey, and A. L. Kavanagh, for Mae M. Leighton, executrix.
Locke, Perkins & Williamson, for Algia R. Vaughan and Ruth L. McLeary.